In a negligence action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Nassau County, dated January 2, 1980, which granted plaintiff’s motion for leave to serve an amended complaint and bill of particulars, increasing her ad damnum clause from $50,000 to $750,000. Order modified, by adding a provision thereto that the proposed bill of particulars is not to include the sum of $28,000 of alleged lost earnings for the period January 10, 1976 to December 31, 1978 and the Buffalino bill is not to exceed $800. As so modified, order affirmed, with $50 costs and disbursements to the respondent. The order permitting an increase in the ad damnum must be affirmed as modified (see Hampton v Lefkowitz, 72 AD2d 805; Wagner v Huntington Hosp., 65 AD2d 771). The matters of the Buffalino bill and the alleged lost earnings for the period January 10, 1976 to December 31, 1978 were disposed of in the no-fault arbitration. They may not be litigated again (see Matter of American Ins. Co. [Messinger—Aetna Cas. & Sur. Co.], 43 NY2d 184). Hopkins, J. P., Damiani, Titone and Lazer, JJ., concur.